Name: Commission Regulation (EC) No 982/96 of 31 May 1996 amending Regulation (EC) No 2942/95 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific (ACP) States
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  economic geography
 Date Published: nan

 1 . 6 . 96 EN Official Journal of the European Communities No L 131 /43 COMMISSION REGULATION (EC) No 982/96 of 31 May 1996 amending Regulation (EC) No 2942/95 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific (ACP) States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories (OCT) ('), as last amended by Commission Regulation (EC) No 619/96 (2), and in particular Article 27 thereof, Whereas Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) has been amended by Commission Regulation (EC) No 3009/95 (4); Whereas by Regulation (EC) No 2942/95 (*) the Commission opened Community tariff quotas for certain agricultural products at a reduced rate of duty; Whereas in the light of the outcome of the negotiations within GATT, the rates of duty of certain products listed in the table to Regulation (EC) No 2942/95 have been amended; whereas by Regulation (EC) No 619/96 an additional quantity of 400 tonnes of table grapes was granted for the period 1 to 31 January of each year, starting on 1 January 1996; Whereas the rates of duty and the additional rates for the products covered by the Regulation concerned are likely to be amended in future years; whereas in the interests of improving the management of the relevant Community rules, legislation should be established on a multiannual basis in which the ad valorem rates of duty would be automatically reduced by 50 % in parallel with developments of the customs duties contained in the combined nomenclature ; Whereas, therefore , Regulation (EC) No 2942/95 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The table contained in Regulation (EC) No 2942/95 is replaced by the table below: (') OJ No L 84, 30 . 3 . 1990, p. 85 . I1) OJ No L 89, 10 . 4 . 1996, p. 1 . (3) OJ No L 256, 7 . 9. 1987, p. 1 . 0 OJ No L 319 , 30 . 12. 1995, p. 1 . Is) OJ No L 308 , 21 . 12. 1995, p. 9 . No L 131 /44 I EN I Official Journal of the European Communities 1 . 6. 96 Order No CN code Tanc Subdivision Description Volume (in tonnes) Quota duty (%) '09.1610 0808 10 10 1 000Apples , fresh from 1 January to 31 December 50 % of the ad valorem duty of the CN 4- the specific additional duty (if it exists) 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 10 20 30 40 50 60 10 20 30 40 50 60 10 20 30 40 50 60 10 20 30 40 50 60 70 80 10 20 30 40 50 60 70 80 10 20 30 40 50 60 70 80 10 20 30 40 50 60 10 20 30 40 50 60 0808 10 69 0808 10 71 0808 10 73 1 . 6. 96 ren Official Journal of the European Communities No L 131 /45 Order No CN code Taric Subdivision Description Volume (in tonnes) Quota duty (% ) 09.1610 (cont'd) 0808 10 79 10 20 30 40 50 60 0808 10 92 10 20 30 40 50 60 0808 10 94 10 20 30 40 50 60 0808 10 98 10 20 30 40 50 60 09.1612 0808 20 10 0808 20 31 0808 20 37 0808 20 41 0808 20 47 0808 20 51 11 12 13 14 15 16 11 12 13 14 15 16 17 18 11 19 51 59 10 20 30 40 50 60 10 20 30 40 50 60 Pears , fresh from 1 January to 31 December 1 000 50 % of the ad valorem duty of the CN + the specific additional duty (if it exists) No L 131 /46 EN Official Journal of the European Communities 1 . 6 . 96 Order No CN code Taric Subdivision Description Volume (in tonnes) Quota duty (% ) 09.1612 0808 20 57 10 (cont'd) I 20 30 40 50 60 0808 20 67 10 20 30 40 I 50 60 09.1615 ex 0806 1 0 29 ex 0806 10 69 11 81 Seedless table grapes , from 1 to 31 January of each year From 1 to 31 December of each year 400 400 Exemption from the ad valorem duty of the CN Exemption from the ad valorem duty of the CN' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1996 . For the Commission Mario MONTI Member of the Commission